Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard (Reg No. 46,545) on 6/13/2022 and 6/24/2022.

The application has been amended as follows: 
	Claim 1, line 27, replace --where n is an integer-- with “where n is an integer greater than 0”;
	Claim 9, line 23, replace –the first intermediate layer-- with “the previous hierarchical layer”;
	Claim 9, line 24, replace --where n is an integer-- with “where n is an integer greater than 0”;
	Claim 12, line 19, replace --where n is an integer-- with “where n is an integer greater than 0”;

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./           Examiner, Art Unit 2121                                                                                                                                                                                             
                                                                                                                                                                                                      
/Li B. Zhen/           Supervisory Patent Examiner, Art Unit 2121